DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group III, claims 8-25 in the reply filed on 7/12/2021 is acknowledged.
Claims 1 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 10-25 of copending Application No. 16/415,309 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly recited method of immunotherapy encompasses the method of reducing a tumor as recited in claim 8 of ‘309. Specifically, the instantly claimed method is generic regarding what is treated with immunotherapy, however both method claims require the same recombinant T cells expressing the same nucleic acid sequences and the same immune signaling receptor polypeptides comprising SEQ ID NO: 1.

Instant SEQ ID NO: 1 is:

    PNG
    media_image1.png
    95
    532
    media_image1.png
    Greyscale

And SEQ ID NO: 1 of ‘309 is:

    PNG
    media_image2.png
    90
    530
    media_image2.png
    Greyscale

The only difference between the sequences is the Tyr at position 14 in instant SEQ ID NO: 1, however this is embraced based upon the definition in the specification which teaches:

    PNG
    media_image3.png
    94
    524
    media_image3.png
    Greyscale

Regarding the dependent claims, the instant dependent claims embrace or are of identical scope to claims 10-25 of ‘309.
	It is noted for the record that the ‘309 application has been recently allowed, however it has not issued yet. In this regard should the ODP rejection be maintained following issue of ‘309, the instant ODP rejection will be amended accordingly.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Suggestion
Claim 8 simply recites that the method is immunotherapy and relies upon recombinant T cells to provide this therapy. While it is well understood in the art that recombinant T cells can provide immunotherapy to wide array of diseases, it is suggested to recite what is being treated by the claimed immunotherapy, which the instant application discloses as cancer, and more specifically tumors (pg. 6 parag 12 of the specification).

Conclusion
No claims are allowed. The claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/DAVID A MONTANARI/Examiner, Art Unit 1632